 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10    GIANUCA CAIONE,                                      Case No.: 2:19-cv-01211-GMN-NJK
11           Plaintiff(s),                                               Order
12    v.
13    MICHAEL J. COYNE, JR. et al.,
14           Defendant(s).
15
            To date, the parties have not filed a stipulated discovery plan as required by Local Rule
16
     26-1(a). The parties are hereby ORDERED to file a joint proposed discovery plan, no later than
17
     September 6, 2019.
18
            IT IS SO ORDERED.
19
            Dated: August 29, 2019
20
                                                              _______________________________
21                                                            NANCY J. KOPPE
                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
